     8:18-cv-00501-JMG-SMB Doc # 1 Filed: 10/23/18 Page 1 of 14 - Page ID # 1



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF NEBRASKA


MELANIE DAVIS,
                                                  Case No. _______________
              Plaintiff,

v.
                                                            COMPLAINT
MITCHELL HOLDINGS LLC,
                                                        Injunctive Relief Sought
              Defendant



        Plaintiff Melanie Davis, by and through the undersigned counsel, brings this ac-
tion against Mitchell Holdings LLC, a Nebraska limited liability company, for violations
of the Americans With Disabilities Act, 42 U.S.C. § 12181, et seq. (the “ADA”) and its
implementing regulations, and alleges as follows:

                                   INTRODUCTION

        1.    Plaintiff brings this civil rights action against Defendant for failing to de-
sign, construct, and/or own or operate facilities that are fully accessible to, and inde-
pendently usable by, persons with disabilities.
        2.    Defendant owns the restaurant known as “Jimmy John’s” which to the ex-
tent was constructed and first occupied after January 26, 1993 or was altered after Janu-
ary 26, 1993 was required to be designed and constructed to be readily accessible to
persons with disabilities. To the extent “Jimmy John’s” was not constructed or altered
before January 26, 1993, it was required to remove barriers to access to the extent barrier
removal was readily achievable. “Jimmy John’s” contains architectural barriers to acces-
sibility.


                                           -1-
    8:18-cv-00501-JMG-SMB Doc # 1 Filed: 10/23/18 Page 2 of 14 - Page ID # 2



       3.     The violations alleged in this complaint occurred at “Jimmy John’s”, locat-
ed at 9909 Redick Cir, Omaha NE 68122.
       4.     Defendant’s failure to provide equal access to “Jimmy John’s” violates the
mandates of the ADA to provide full and equal enjoyment of a public accommodation’s
goods, services, facilities, privileges, and advantages.
       5.     Defendant’s conduct constitutes an ongoing and continuous violation of the
law.
       6.     Accordingly, Plaintiff seeks a declaration that Defendant’s facilities violate
federal law and an injunction requiring Defendant to make modifications to the facilities
so that they are fully accessible to, and independently usable by, individuals with disabili-
ties. Plaintiff further requests that the Court retain jurisdiction over this matter for a peri-
od to be determined to ensure that Defendant continue to comply with the relevant
requirements of the ADA.

                            JURISDICTION AND VENUE

       7.     Jurisdiction of this Court arises under 28 U.S.C. §§ 1331 and 1343(a)(3).
This action includes federal law claims brought pursuant to Title III of the Americans
with Disabilities Act, 42 U.S.C. §§ 12181–12189. The Court has the jurisdiction to issue
a declaratory judgment pursuant to 28 U.S.C. § 2201 and Fed R. Civ. P. 57.
       8.     Venue in this judicial district is proper because Defendant is located and
transacts business within this judicial district and has sufficient contacts to be subject to
personal jurisdiction in this judicial district, and because this is the judicial district in
which the acts and omissions giving rise to the claims occurred.




                                             -2-
   8:18-cv-00501-JMG-SMB Doc # 1 Filed: 10/23/18 Page 3 of 14 - Page ID # 3



                                       PARTIES

       9.     Plaintiff Melanie Davis is a resident of Omaha, Nebraska. Plaintiff Davis
grew up in Omaha, Nebraska and lived there until she moved to Minnesota in 2005.
While living in Minnesota, she visited Omaha many times, including five visits in 2016-
2017. She moved back to Omaha in 2017, where she now resides.
       10.    Plaintiff Melanie Davis suffers from, and all times relevant hereto has suf-
fered from, Cerebral Palsy, a condition that substantially limits her ability to walk and
stand and is therefore a legal disability as defined by the ADA, 42 U.S.C. § 12102(2).
Plaintiff is therefore a member of a protected class under the ADA, under the regulations
implementing the ADA set forth at 28 C.F.R. § 36.101 et seq. As a person with a disabil-
ity, Plaintiff Davis has a personal interest in having full and equal access to places of
public accommodation and to the goods, services, facilities, privileges, advantages or
other things offered therein.
       11.    Defendant Mitchell Holdings LLC, a Nebraska limited liability company, is
the owner of the real property and improvements which are the subject of this action, the
restaurant known as “Jimmy John’s”, a place of public accommodation within the mean-
ing of the ADA, located at the street address of 9909 Redick Cir, Omaha NE 68122.

                                FACTUAL BACKGROUND

       12.    On August 18, 2018 Plaintiff Davis visited the restaurant “Jimmy John’s”
in Omaha, Nebraska.
       13.    When Plaintiff arrived at “Jimmy John’s” she found 34 total parking spaces
and 2 parking spaces reserved as an accessible parking spaces through posted signage.
       14.    The 2 reserved parking spaces and their shared access were situated on a
slope steep enough to cause Plaintiff trouble making a transfer between her vehicle and
the parking lot.
                                           -3-
    8:18-cv-00501-JMG-SMB Doc # 1 Filed: 10/23/18 Page 4 of 14 - Page ID # 4



       15.    Plaintiff observed that neither of the parking spaces, in combination with
the access aisle, appeared to have the combined width required for a van parking space.
       16.    The curb ramp providing access between the reserved parking spaces and
the “Jimmy John’s” entrance was too steep for Plaintiff to easily traverse.
       17.    The landing at the top of the curb ramp was obstructed by patio furniture.
       18.    The sidewalk between the curb ramp and the entrance to “Jimmy John’s”
had a steep cross slope.
       19.    The slope on the sidewalk was also present in the area directly in front of
the entrance to “Jimmy John’s”.
       20.    Plaintiff found no van parking spaces.
       21.    The photograph in Exhibit A to this Complaint depicts the reserved parking
spaces, their shared access aisle, and the curb ramp in the “Jimmy John’s” customer park-
ing lot.
       22.    In light of the architectural barriers at “Jimmy John’s”, Plaintiff Davis is
deterred from visiting “Jimmy John’s” in the future. Plaintiff Davis intends to return to
“Jimmy John’s”, but these architectural barriers deter her from doing so. she plans to re-
turn and patronize “Jimmy John’s” when she learns that the premises have been made
fully accessible to persons who use wheelchairs for mobility.
       23.    Plaintiff Davis is a resident of Omaha, Nebraska, and she plans to continue
visiting businesses in the greater Omaha area in the future and would enjoy being able to
patronize Defendant’s restaurant.
       24.    Plaintiff Davis attempted to access Defendant’s premises but could not do
so independently on a full and equal basis because of her disabilities, due to the physical
barriers to access and violations of the ADA that exist at Defendant’s premises. As a re-
sult of Defendant’s non-compliance with the ADA, Plaintiff Davis cannot independently


                                           -4-
   8:18-cv-00501-JMG-SMB Doc # 1 Filed: 10/23/18 Page 5 of 14 - Page ID # 5



access the facilities and/or is excluded from full and equal enjoyment of the goods, ser-
vices, privileges, advantages, and/or accommodations offered therein.

              THE ADA AND ITS IMPLEMENTING REGULATIONS

       25.      On July 26, 1990, President George H.W. Bush signed into law the ADA,
42 U.S.C. § 12101, et seq., a comprehensive civil rights law prohibiting discrimination on
the basis of disability. In its findings, Congress determined that, among other things:
             a. Some 43 million Americans have one or more physical or mental disabili-
                ties, and this number is increasing as the population as a whole grows older;
             b. Historically, society has tended to isolate and segregate individuals with
                disabilities, and, despite some improvements, discrimination against indi-
                viduals with disabilities continues to be a serious and pervasive social prob-
                lem;
             c. Discrimination against individuals with disabilities persists in such critical
                areas as employment, public housing accommodations, education, transpor-
                tation, communication, recreation, institutionalization, health services, vot-
                ing, and access to public services;
             d. Individuals with disabilities continually encounter various forms of dis-
                crimination; and
             e. The continuing existence of unfair and unnecessary discrimination and
                prejudice denies people with disabilities the opportunity to compete on an
                equal basis and to pursue those opportunities for which our society is justly
                famous, and costs the United States billions of dollars in unnecessary ex-
                penses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1)–(3), (5), (9).


                                              -5-
   8:18-cv-00501-JMG-SMB Doc # 1 Filed: 10/23/18 Page 6 of 14 - Page ID # 6



       26.      Congress explicitly stated that the purpose of the ADA was to:
             a. Provide a clear and comprehensive mandate for the elimination of discrimi-
                nation against individuals with disabilities;
             b. Provide clear, strong, consistent, enforceable standards addressing discrim-
                ination against individuals with disabilities; and
             c. Invoke the sweep of congressional authority, including the power to en-
                force the Fourteenth Amendment and to regulate commerce, in order to ad-
                dress the major areas of discrimination faced day-to-day by individuals
                with disabilities.
42 U.S.C. § 12101(b)(1), (2), (4).
       27.      Title III of the ADA prohibits discrimination in the activities and facilities
of places of public accommodation, and requires places of public accommodation to
comply with ADA standards and to be readily accessible to, and independently usable by,
individuals with disabilities. 42 U.S.C. § 12181–89.
       28.      The ADA provided places of public accommodation one and one half years
from its enactment to implement its requirements. The effective date of Title III of the
ADA was January 26, 1992 (or January 26, 1993 if a business had 10 or fewer employees
and gross receipts of $500,000 or less). 42 U.S.C. § 2181; 28 C.F.R. § 36.508(a).
       29.      Pursuant to the mandates of 42 U.S.C. § 12134(a), the Department of Jus-
tice (“DOJ”) promulgated federal regulations to implement the requirements of Title III
of the ADA, which are codified at 28 C.F.R. Part 36. Appendix A of the 1991 Title III
regulations (republished as Appendix D to 28 C.F.R. Part 36) contains the ADA Stand-
ards for Accessible Design, which were based upon the ADA Accessibility Guidelines
(“1991 ADAAG”) published by the Access Board on the same date. Public accommoda-
tions were required to conform to these regulations by January 26, 1992 (or January 26,


                                              -6-
    8:18-cv-00501-JMG-SMB Doc # 1 Filed: 10/23/18 Page 7 of 14 - Page ID # 7



1993 if a business had 10 or fewer employees and gross receipts of $500,000 or less). 42
U.S.C. § 12181, et seq.; 28 C.F.R. § 36.508(a).
       30.    In 1994, the Access Board began the process of updating the 1991 ADAAG
by establishing a committee composed of members of the design and construction indus-
tries, the building code community, and State and local government entities, as well as
individuals with disabilities.
       31.    In 1999, based largely upon the report and recommendations of the adviso-
ry committee, the Access Board issued a notice of proposed rulemaking to update and
revise the 1991 ADAAG.
       32.    The Access Board issued final publication of revisions to the 1991
ADAAG on July 3, 2004.
       33.    On September 30, 2004, the DOJ issued an advance notice of proposed
rulemaking to begin the process of adopting the 2004 ADAAG revisions.
       34.    On June 17, 2008, the DOJ published a notice of proposed rulemaking cov-
ering Title III of the ADA.
       35.    The extended process of revising the 1991 ADAAG culminated with the
DOJ’s issuance of the 2010 Standards for Accessible Design (“2010 Standards”). The
2010 Standards incorporated the revised 2004 ADA Accessibility Guidelines
(“ADAAG”), as well as the requirements contained in subpart D of 28 C.F.R. Part 36.
The DOJ published the Final Rule detailing the 2010 Standards on September 15, 2010.
The 2010 Standards became effective on March 15, 2011.

                                 FACTUAL ALLEGATIONS

       36.    Defendant has discriminated against Plaintiff on the basis of her disabilities
by failing to comply with the requirements of the ADA and the ADAAG with regard to
“Jimmy John’s”. A specific, though not exclusive, list of unlawful physical barriers and

                                           -7-
   8:18-cv-00501-JMG-SMB Doc # 1 Filed: 10/23/18 Page 8 of 14 - Page ID # 8



ADA violations present at “Jimmy John’s” which limit the ability of persons in wheel-
chairs to access the facilities and/or to enjoy the goods, services, privileges, advantages
and/or accommodations offered therein on a full and equal basis, includes the following:
          a. The “Jimmy John’s” customer parking lot had 34 total parking spaces and 0
              parking spaces reserved as accessible spaces that complied with ADAAG
              502, rather than the required 2, in violation of ADAAG 208.2. Plaintiff re-
              quires accessible parking spaces which comply with all elements of 502
              (including location, width, length, signage, slope, and presence of an access
              aisle) to ensure she can park safely, make a safe transfer between her vehi-
              cle and wheelchair, and travel safely between the parking lot to the building
              entrance.
          b. Both the 2 parking spaces in the “Jimmy John’s” customer parking lot and
              their shared adjacent access aisle were located on a slope steeper than 1:48,
              in violation of ADAAG 502.4. Slopes make it difficult for Plaintiff to make
              a safe transfer between her vehicle and the customer parking lot.
          c. Based upon Plaintiff’s visual inspection it appeared that neither of the re-
              served parking spaces in combination with the adjacent access aisle had a
              combined total width of at least 192 inches, required for van parking spac-
              es, in violation of ADAAG 208.3.1. Plaintiff uses the wider van accessible
              parking spaces aisles to make easier transfers, especially when she travels
              with a wheelchair-using driver.
          d. 0 parking spaces were reserved as van accessible parking spaces, in viola-
              tion of ADAAG 208.2.4 and 502.6.
          e. The curb ramp between the parking spaces reserved as accessible parking
              spaces and the entrance to “Jimmy John’s” had slope steeper than 1:12, in


                                           -8-
  8:18-cv-00501-JMG-SMB Doc # 1 Filed: 10/23/18 Page 9 of 14 - Page ID # 9



               violation of ADAAG 405.2. Steep slopes make it difficult for Plaintiff to
               safely travel on a ramp.
            f. The level landing at the top of the curb ramp between the parking spaces
               reserved as accessible parking spaces and the entrance to “Jimmy John’s”
               was obstructed by patio furniture, in violation of ADAAG 406.4, and in a
               failure to make a reasonable modification in policies, practices, and proce-
               dures, in violation of 28 C.F.R. § 36.302. Plaintiff requires an unobstructed
               level landing to safely travel on and around curb ramps.
            g. The sidewalk between the curb ramp and the “Jimmy John’s” entrance had
               a cross slope steeper than 1:48, in violation of ADAAG 403.3. Cross slopes
               make it more difficult for Plaintiff to travel in a predictable line.
            h. The maneuvering clearance in front of the entrance to “Jimmy John’s” had
               slopes steeper than 1:48, in violation of ADAAG 404.2.4. Slopes in front of
               a doorway make it difficult to open the door and enter.
      37.      The above listing is not to be considered all-inclusive of the barriers and
violations of the ADA encountered by Plaintiff or which exist at “Jimmy John’s”. To
qualify as an accessible parking facility, and for a parking space to qualify an accessible
parking space, the space must be located on an accessible route, the route must be the
shortest accessible route, the space must be marked by appropriate signage, the space
must be flanked by an access aisle, and the space and access aisle must comply with
sloping requirements. ADAAG 206; 208; 216, Chapter 4 including but not limited to
402, 403, 404, 405, and 406; and 502 – including, but not limited to, 502.4 which gov-
erns the floor or ground surfaces of both parking spaces and access aisles.




                                              -9-
 8:18-cv-00501-JMG-SMB Doc # 1 Filed: 10/23/18 Page 10 of 14 - Page ID # 10



      38.    In order to fully remedy the discriminatory conditions, Plaintiff requires an
inspection of “Jimmy John’s” in order to photograph and measure all such barriers to
access and violations of the ADA and the ADAAG.
      39.    Compliance with the ADA standards, and the ADAAG is required by 42
U.S.C §§ 12182 and 12183 to the extent the facility was designed and constructed or al-
tered after January 26, 1993, and the violations to the ADAAG requirements are not a
result of compliance being structurally impracticable. 28 C.F.R § 36.401(a)(1).
      40.    In the alternative, to the extent any architectural elements were constructed
prior to that date, compliance with the ADA standards and the ADAAG is required by
42 U.S.C § 12182(b)(2)(A)(iv) because removal of architectural barriers is readily
achievable. Compliance with the ADA standards and the ADAAG is readily achievable
by Defendant due to the lack of difficulty and low cost of remedying the above-listed
barriers. Some of the above-listed violations can be remedied through the same measures
prescribed by federal regulation as examples of modifications that are “readily achieva-
ble”, including, but not limited to, creating accessible parking spaces. 28 C.F.R. §
36.304(b).
      41.    Compliance is also readily achievable due to the significant assistance
available to businesses. Section 44 of the IRS Code allows a Disabled Access tax credit
for small businesses with 30 or fewer full-time employees or with total revenues of $1
million or less, which is intended to offset the cost of undertaking barrier removal and
alterations to improve accessibility. Section 190 of the IRS Code provides a tax deduc-
tion for businesses of all sizes for costs incurred in removing architectural barriers, up to
$15,000.     See      ADA       Update:      A      Primer      for     Small      Business,
http://www.ada.gov/regs2010/smallbusiness/smallbusprimer2010.htm#tax            (Mar.    16,
2011).


                                           - 10 -
  8:18-cv-00501-JMG-SMB Doc # 1 Filed: 10/23/18 Page 11 of 14 - Page ID # 11



         42.   As a person with a disability, Plaintiff Davis has a personal interest in hav-
ing full and equal access to places of public accommodation and to the goods, services,
facilities, privileges, advantages or other things offered therein.
         43.   Without injunctive relief, Defendant’s failure to remove accessibility barri-
ers will continue to cause injury to Plaintiff, who will continue to be unable to inde-
pendently access “Jimmy John’s” and/or to enjoy the goods, services, privileges,
advantages and/or accommodations offered therein on a full and equal basis, in violation
of her rights under the ADA.

                          FIRST CAUSE OF ACTION
     Violations of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq.

         44.   Plaintiff incorporates and realleges the above paragraphs.
         45.   Section 302(a) of Title III of the ADA, 42 U.S.C. §§ 12101 et seq., pro-
vides:

               No individual shall be discriminated against on the basis of
               disability in the full and equal enjoyment of the goods, ser-
               vices, facilities, privileges, advantages, or accommodations of
               any place of public accommodation by any person who owns,
               leases (or leases to), or operates a place of public accommo-
               dation.

         46.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimina-
tion to deny individuals with disabilities an opportunity to participate in or benefit from
the goods, services, facilities, privileges, advantages, or accommodations that is equal to
the opportunities afforded to other individuals.
         47.   Defendant has discriminated against Plaintiff and others in that it failed to
make its place of public accommodation fully accessible to persons with disabilities on a
full and equal basis in violation of 42 U.S.C. § 12182(a) and the regulations promulgated
thereunder, including the ADAAG, as described above. Plaintiff Davis has been denied
                                            - 11 -
  8:18-cv-00501-JMG-SMB Doc # 1 Filed: 10/23/18 Page 12 of 14 - Page ID # 12



full and equal access to “Jimmy John’s” and/or has been denied the opportunity to partic-
ipate in or benefit from the goods, services, facilities, privileges, advantages, or accom-
modations on a full and equal basis.
       48.      Defendant has failed to take any prompt and equitable steps to remedy its
discriminatory conduct. Defendant’s violations of the ADA and ADAAG are ongoing.
       49.      Defendant has failed to remove architectural barriers to full and equal ac-
cess by Plaintiff Davis, even though removing the barriers was required and is readily
achievable.
       50.      Plaintiff Davis plans to visit “Jimmy John’s” again in the near future. Plain-
tiff is without adequate remedy at law, has suffered and is suffering irreparable harm, and
reasonably anticipates that she will continue to suffer irreparable harm upon her planned
return visit to “Jimmy John’s” unless and until Defendant is required to remove the phys-
ical barriers to access and ADA violations that exist at Defendant’s place of public ac-
commodation, including those set forth specifically herein.
       51.      This Court has authority under 42 U.S.C. § 12188 to grant Plaintiff injunc-
tive relief, including an order requiring Defendant to make “Jimmy John’s” readily ac-
cessible to and independently usable by individuals with disabilities to the extent required
by the ADA and ADAAG, and/or to close “Jimmy John’s” until such time as Defendant
cures the access barriers.
       52.      Plaintiff has retained the undersigned counsel for the filing and prosecution
of this action, and is entitled to recover reasonable attorneys’ fees, litigation expenses and
costs from Defendant, pursuant to 42 U.S.C. §§ 12205, 12117, and 28 C.F.R. § 36.505.



WHEREFORE, Plaintiff respectfully requests:

             a. Plaintiff demands a trial in Omaha, Nebraska.

                                             - 12 -
8:18-cv-00501-JMG-SMB Doc # 1 Filed: 10/23/18 Page 13 of 14 - Page ID # 13



      b. That the Court issue a Declaratory Judgment that determines that Defend-
         ant’s facilities, at the commencement of the instant suit, are in violation of
         Title III of the ADA, 42 U.S.C. § 12181, et seq., and the relevant imple-
         menting regulations including the ADAAG.
      c. That the Court award nominal damages.
      d. That the Court issue a permanent injunction, pursuant to 42 U.S.C.
         § 12188(a)(2) and 28 C.F.R. § 36.504(a), enjoining Defendant from contin-
         uing its discriminatory practices; including an order directing Defendant to
         remove all barriers to the maximum extent feasible or in the alternative
         make all readily achievable alterations to its facilities so as to remove phys-
         ical barriers to access and make its facilities fully accessible to and inde-
         pendently usable by individuals with disabilities to the extent required by
         the ADA; and also including an order requiring Defendant to make all rea-
         sonable modifications in policies, practices or procedures necessary to af-
         ford all offered goods, services, facilities, privileges, advantages or
         accommodations to individuals with disabilities on a full and equal basis.
      e. That the Court award Plaintiff her reasonable attorneys’ fees, litigation ex-
         penses, and costs of suit pursuant to 42 U.S.C. § 12205 and 28 C.F.R.
         § 36.505, or as otherwise provided by law; and
      f. That the Court issue such other relief as it deems just and proper, and/or is
         allowable under Title III of the ADA.




                                      - 13 -
  8:18-cv-00501-JMG-SMB Doc # 1 Filed: 10/23/18 Page 14 of 14 - Page ID # 14



DATED: October 23, 2018

                                   /s/ Padraigin L. Browne
                                   Padraigin L. Browne (MN Bar # 389962)
                                   Browne Law LLC
                                   8530 Eagle Point Blvd, suite 100
                                   Lake Elmo, MN 55042
                                   E-mail: paddy@brownelawllc.com
                                   Phone: (612) 293-4805




                                    - 14 -
